    Case 19-10214 Doc              348 Filed 01/28/20 Entered                       01/28/20 13:36:51
                Desc              Main Document           Page                      1 of 13




                    UNITED STATES BANKRUPTCY COURT
                      FOR THE DISTRICT OF VERMONT
__________________________________________
In re:                                     )
                                           )
HERMITAGE INN REAL ESTATE                  ) Chapter 7
HOLDING COMPANY, LLC, et al.,              ) Case No. 19-10214
                                           ) (Jointly Administered)
                        Debtors.           )
                                           )
__________________________________________)
__________________________________________
In re:                                     )
                                           )
HERMITAGE INN, LLC,                        ) Chapter 7
                                           ) Case No. 19-10521-cab
                        Debtor.            )
                                           )
__________________________________________)

    OBJECTION OF REINHART FOODSERVICE, L.L.C. TO (I) TRUSTEE’S MOTION
      FOR SUBSTANTIVE CONSOLIDATION AND (II) TRUSTEE’S MOTION TO
    APPROVE BIDDING PROCEDURES FOR PROPOSED SALE OF CERTAIN REAL
        ESTATE, FURNITURE, FURNISHINGS, FIXTURES AND EQUIPMENT

        NOW COMES Reinhart Foodservice, L.L.C. (“Reinhart”), by and through its

undersigned counsel, and hereby objects to the Trustee’s Motion for Substantive Consolidation

of Hermitage Inn Real Estate Holding Company, LLC, Hermitage Club, LLC, Hermitage Inn,

LLC and 309 RTE 100 – Dover LLC (Doc. No. 327; the “Consolidation Motion”), and also

objects, on a preliminary, limited basis, to the bidding procedures portion of the Trustee’s

Motion for Order to approve, among other things, the sale of the Hermitage Ski Area Real Estate

and Personal Property (Doc. No. 324; the “Sale Motion”)1 and in support thereof states as

follows:



1
 Objections to the core part of the relief requested in the Sale Motion, the sale itself, are not due until
February 21, 2020.
  Case 19-10214 Doc             348 Filed 01/28/20 Entered                   01/28/20 13:36:51
              Desc             Main Document           Page                  2 of 13


                                 PRELIMINARY STATEMENT

       1.      Reinhart supports the Trustee’s efforts to find a buyer for the Hermitage Resort

and generate proceeds for the payment of creditor claims. However, there remains an unresolved

issue over the ownership and lien priority with respect to a significant amount of the personal

property at the Hermitage resort, which Reinhart believes is owned by now-debtor Hermitage

Inn, LLC (“Hermitage Inn”). Berkshire Bank, which claims a first priority security interest in

the real estate and the personal property of original-debtors Hermitage Inn Real Estate Holding

Company, LLC (“HIREHCO”) and Hermitage Club, LLC (“Hermitage Club”), has no lien in

any property of Hermitage Inn. Reinhart has identified this issue since its first filings in this

case, all the way through its Response to Berkshire Bank’s Motion for Relief from Stay, which

remains pending. In short, Reinhart sold millions of dollars’ worth of personal property and

equipment to the Hermitage resort and received more than $1 million in payments from

Hermitage Inn, LLC’s account at Berkshire Bank. Before Berkshire Bank can claim a first

priority lien in all the personal property being sold with the resort (and thus entitlement to the

proceeds of that property) Berkshire Bank must establish that HIREHCO or Hermitage Club, and

not Hermitage Inn, owns the personal property. Otherwise, Berkshire Bank would not be

entitled to payment of all the proceeds of the sale.

       2.      Determination of this issue should not be short-circuited by substantive

consolidation, and substantive consolidation jurisprudence does not support granting Berkshire

Bank such a windfall. Reinhart acknowledges that it generally dealt with Hermitage Inn and

Hermitage Club (but not HIREHCO) as the operating entities at the resort. But, despite

Berkshire Bank’s undisputed knowledge of and dealings with Hermitage Inn through Hermitage

Inn’s active operating account at Berkshire Bank, nothing in the record suggests Berkshire Bank




                                                  2
  Case 19-10214 Doc             348 Filed 01/28/20 Entered                  01/28/20 13:36:51
              Desc             Main Document           Page                 3 of 13


treated Hermitage Inn as part of the economic unit of the other Debtors. Berkshire Bank has

never claimed a lien in any of the assets of Hermitage Inn, LLC, and therefore, it would be

inequitable for substantive consolidation to be ordered if the result is to extend Berkshire Bank’s

secured claim against the other Debtors to the property of an entity it never before asserted a lien

against, to the detriment of the other creditors of Hermitage Inn. Accordingly, the Consolidation

Motion should be denied.

        3.     With respect to the Sale Motion as currently filed, Reinhart objects to the

assumption that Berkshire Bank is fully perfected in all personal property at the resort, and

therefore the issue of the extent of Berkshire Bank’s lien, and entitlement to proceeds of the sale,

must be reserved. While this objection is not necessarily currently before the court with respect

to the bidding procedures, the Sale Motion and the RESPA do not include Hermitage Inn as a

selling debtor. Hermitage Inn, LLC should be included as a seller to reduce uncertainly in

connection with the bidding and any potential auction, and to maximize the proceeds for all of

the estates.

                                        BACKGROUND

    A. Reinhart’s Claims Against the Debtors, including Hermitage Inn, LLC

        4.     Reinhart is one of the largest foodservice distributors in the country. In addition to

selling food and related supplies to, for example, restaurants (local and independent restaurants

as well as national chains), sporting venues, nursing homes, and hospitals, Reinhart also sells

large-scale kitchen equipment, including, ovens, ranges, refrigerators, freezers, and other kitchen

suite equipment.

        5.     Reinhart supplied the Hermitage resort and its related buildings and businesses

not only with food and supplies, but also substantial amounts of kitchen equipment and other




                                                 3
  Case 19-10214 Doc            348 Filed 01/28/20 Entered                 01/28/20 13:36:51
              Desc            Main Document           Page                4 of 13


restaurant supplies. Between late 2015 and October 2016, Reinhart delivered goods, equipment

and supplies to the Hermitage resort on the multiple accounts, and payment for these goods and

services had not been made by October 2016. In addition to the goods, equipment, and supplies

that had been delivered and remained unpaid, Reinhart had also delivered a substantial amount of

equipment and supplies to the Hermitage resort for which payment had been made.

       6.      Reinhart’s relationship with the Debtors had started much earlier, and the credit

application documents initially submitted by the resort identified the customer as Hermitage Inn,

LLC. Later additional documents were signed identifying Hermitage Club, LLC. Attached as

Exhibit A are Reinhart’s credit application documents. These documents do not mention

HIREHCO.

       7.      On or about October 31, 2016, HIREHCO, as the equity owner of Hermitage Club

and Hermitage Inn, along with both of those entities, executed a promissory note agreeing to pay

$1,363,718.56 (the “Note”) pursuant to the Note’s terms. A true and correct copy of the Note is

attached hereto as Exhibit B. James Barnes (“Barnes”) guarantied payment of the Note.

       8.      On November 7, 2017, Reinhart commenced an action against HIREHCO,

Hermitage Club, Hermitage Inn, and Barnes seeking money judgments due to non-payment of

the Note, Barnes’ guaranty, and for other amounts owed by Hermitage Inn and Hermitage Club

in the Superior Court of Vermont (the “Vermont Court”), Docket No. 398-11-17 (the “Reinhart

Action”). On November 27, 2017, the Vermont Court entered an Order Approving a Writ of

Attachment, whereby it ordered a “non-possessory attachment of the non-exempt real property of

Defendants and any accounts, equipment or other goods or chattels located in the State of

Vermont and owned by Defendants is approved in the amount of $1,587,448.10”, and the Clerk




                                                4
  Case 19-10214 Doc            348 Filed 01/28/20 Entered                 01/28/20 13:36:51
              Desc            Main Document           Page                5 of 13


issued the writ the same day (“Reinhart’s Original Writ of Attachment”). A true and correct copy

of Reinhart’s Original Writ of Attachment is attached hereto as Exhibit C.

       9.      Reinhart’s Original Writ of Attachment covered 25 Handle Road in West Dover,

183 Gatehouse Trail in Wilmington, and all other Vermont real estate owned by any of the four

named parties. On January 25, 2018, Reinhart obtained a second writ of attachment that

specifically identified several additional properties owned by one or more of those parties.

Reinhart has recorded both writs of attachment in both Wilmington and Dover, Vermont.

       10.     On November 29, 2017, to give additional notice of Reinhart’s Original Writ of

Attachment with respect to the personal property of HIREHCO, Hermitage Club, and Hermitage

Inn, Reinhart filed a UCC financing statement in Vermont against “accounts, equipment, or other

goods or chattels within the State of Vermont” owned by HIREHCO, Hermitage Club,

Hermitage Inn, and Barnes. On November 30, 2017, Reinhart filed a UCC Financing Statement

in Connecticut against “accounts, equipment, or other goods or chattels within the State of

Vermont” owned HIREHCO, Hermitage Club, Hermitage Inn, and Barnes. True and correct

copies of Reinhart’s UCC Financing Statements are attached as Exhibit D. Reinhart filed

financing statements in both states because HIREHCO and Hermitage Club are organized under

the laws of Connecticut, but Hermitage Inn was and is organized under Vermont law.

       11.     On August 1, 2018, the Vermont Court in the Reinhart Action awarded judgment

in favor of Reinhart in the amount of $1,592,280.19 against both Hermitage Club and Hermitage

Inn and awarded judgment in favor of Reinhart in the amount of $1,304,452.91 against both

HIREHCO and Barnes (the “Judgment”). Reinhart was also awarded attorneys’ fees and costs

against all defendants. True and correct copies of the Judgment and the order awarding

attorneys’ fees are attached as Exhibit E.




                                                 5
  Case 19-10214 Doc              348 Filed 01/28/20 Entered               01/28/20 13:36:51
              Desc              Main Document           Page              6 of 13


   B. Reinhart’s Dispute with Berkshire Bank in the Bank’s Foreclosure Action
      Regarding Property Owned by Hermitage Inn, LLC

       12.     In February 2018, Berkshire Bank (“Berkshire”), filed a foreclosure action in the

Vermont Court, Docket No. 63-2-18 (the “Berkshire Action”), where it named HIREHCO,

Hermitage Club, Barnes, and other non-Hermitage affiliated defendants, including Reinhart. The

Berkshire Action sought to foreclose Berkshire’s mortgage on the real properties of HIREHCO

and its claimed personal property liens against HIREHCO and Hermitage Club. Importantly,

however, Berkshire did not name Hermitage Inn in the Berkshire Action and has not claimed any

interest in any assets of Hermitage Inn.

       13.     Ultimately, Berkshire filed a motion for summary judgment, and Reinhart filed a

limited objection. Reinhart argued that it sold goods and equipment to Hermitage Inn, and that

Berkshire had not named and had not asserted any interest in the real or personal property of

Hermitage Inn, LLC. Therefore, Reinhart argued, Berkshire was not entitled to foreclose on any

personal property owned by Hermitage Inn wherever located.

       14.     On July 27, 2018, the Vermont Court denied Berkshire’s summary judgment

motion vis-à-vis Reinhart, concluding that Reinhart had identified a genuine issue of material

fact precluding summary judgment against it. The court indicated that “[b]efore summary

judgment can issue against Reinhart, the issue of what, if any, personal property the Inn holds

title to that the Club does not, must be resolved.” See Order for Summary Judgment, ¶IV,

attached hereto as Exhibit F.

       15.     Since the Vermont Court’s decision on summary judgment, Berkshire and

Reinhart engaged in some discovery in the Berkshire Action. As part of its discovery produced

to Berkshire Bank, Reinhart produced a spreadsheet identifying over $3 million in goods and

equipment sold to the Hermitage resort, as well as 50 checks totaling over $1.4 million paid to



                                                6
  Case 19-10214 Doc             348 Filed 01/28/20 Entered                 01/28/20 13:36:51
              Desc             Main Document           Page                7 of 13


Reinhart and drawn on the Berkshire Bank account titled “Hermitage Inn, LLC Operating

Account.” Reinhart’s spreadsheet of equipment sold is attached as Exhibit G, and copies of the

Hermitage Inn, LLC, checks are attached as Exhibit H. On the other hand, substantial discovery

disputes also arose because Berkshire refused to produce substantial financial records and

communications relating to Hermitage Inn, LLC, including financial statements and banking

records relating to the payments Reinhart received from Hermitage Inn, LLC.

       16.     As of the Petition Date for HIREHCO and Hermitage Club, the Vermont Court

had not resolved the various discovery motions filed by Reinhart and Berkshire or the ownership

issue between Hermitage Inn, LLC and Hermitage Club, LLC; however, the Vermont Court had

ordered Reinhart and Berkshire to conduct a mediation to see if the dispute between them could

be resolved consensually. This bankruptcy case was filed before the mediation could be

conducted.

   C. The Debtors’ DIP Financing Motion and Barnes’ Supporting Affidavit
      Acknowledged that Hermitage Inn, LLC Owns at Least Some Personal Property

       17.     On July 3, 2019, the HIREHCO and Hermitage Club Debtors filed the Motion to

obtain post-petition financing in the amount of $1,750,000.00 (the “DIP Loan”) and to secure the

DIP Loan a with a super-priority claim and priming lien. While that motion was ultimately

denied, leading to the conversion of the two cases, in support of that motion, as reflected in

Barnes’ first day declaration, Barnes’ admits that Hermitage Inn, LLC, was a distinct entity that

owned at least some of the personal property of the Hermitage resort: “HIREHCO also owns

Hermitage Inn, a Vermont LLC, which owns personal property maintained at the Inn and the

Snow Goose Inn.” Case No. 19-20903, ECF Doc. No. 10, at ¶17.




                                                 7
    Case 19-10214 Doc                 348 Filed 01/28/20 Entered                          01/28/20 13:36:51
                Desc                 Main Document           Page                         8 of 13


                                                  ARGUMENT

         I. Substantive Consolidation Cannot be Granted to whitewash Berkshire’s lack of
         any lien in Hermitage Inn, LLC property

         18.      The Consolidation Motion recites the Second Circuit’s general principles guiding

the court’s equitable decision on whether to order substantive consolidation: (1) whether

creditors dealt with the entities as a single economic unit and did not rely on their separate

identity in extending credit; or (2) whether the affairs of the debtors are so entangled that

consolidation will benefit all creditors. In re: Augie/Restivo Baking Company, Ltd., 860 F. 2d

515, 518 (2nd Cir. 1988). However, the Consolidation Motion downplays important parts of

substantive consolidation jurisprudence and includes little to no discussion on the effect

substantive consolidation might have in this case.

         19.      Augie/Restivo in fact highlights the requirement that substantive consolidation be

equitable and benefit all creditors, even if there has been a commingling of assets: “substantive

consolidation should only be used after it has been determined all creditors will benefit because

untangling is either impossible or so costly as to consume the assets.” 860 F. 2d 515. (emphasis

added). “The sole purpose of substantive consolidation is to ensure the equitable treatment of all

creditors.” Id. at 518 (emphasis added). The Augie/Restivo Court reversed an order of

substantive consolidation by the bankruptcy court because, even though there was commingling,

substantive consolidation would have resulted in a windfall to one creditor, at the expense of an

objecting creditor. 860 F.2d at 520.2

         20.      The primacy of equitable treatment of all creditors was echoed in In re Jennifer

Convertibles, Inc., 447 B.R. 713 (Bankr. S.D.N.Y. 2011) where the court also refused to approve


2
 The Consolidation Motion’s only other case also notes that substantive consolidation should be invoked sparingly
because of the possibility of unfair treatment to creditors. F.D.I.C. v. Colonial Realty, Co., 966 F.2d 57, 61 (2d Cir.
1992).


                                                           8
  Case 19-10214 Doc             348 Filed 01/28/20 Entered                  01/28/20 13:36:51
              Desc             Main Document           Page                 9 of 13


substantive consolidation: “it is well accepted that substantive consolidation is a flexible concept

and that a principal question is whether creditors are adversely affected by substantive

consolidation and, if so whether the adverse effects can be eliminated.” 447 B.R. at 723-24. The

court in Jennifer Convertibles denied the requested substantive consolidation without further

limitations and protections specifically designed to protect the interests of just a small number of

creditors. See Jennifer Convertibles at 726.

       21.     Here, while the Consolidation Motion references Reinhart as treating Hermitage

Inn and Hermitage Club as one economic unit, there is very limited information presented

regarding creditors generally. In addition, while Reinhart included HIREHCO in the note it

obtained in 2016, Reinhart did so because it did not previously believe it had sold goods or

services to HIREHCO, as the note expressly identifies HIREHCO as the parent company of the

other two entities, Hermitage Inn and Hermitage Club, thereby recognizing the separate nature of

those legal entities from HIREHCO.

       22.     On the other hand, the other creditors and claims mentioned in the Consolidation

Motion all address claims made against HIREHCO and Hermitage Club in one combination or

another, but none of those claims mentions Hermitage Inn, LLC. Further, while the

Consolidation Motion indicates that claims against Hermitage Club and HIREHCO were

analyzed, there could have been no analysis of any separate claims against Hermitage Inn. The

Hermitage Inn case was filed less than 60 days ago, on December 11, 2019, and no proof of

claim deadline has even been set directing creditors to file claims in that case.

       23.     More important, the Consolidation Motion conspicuously fails to include any

assertions about Berkshire Bank’s dealings with the Debtors. From the Berkshire Action where

Berkshire sought to foreclose on its real and personal property collateral, through virtually all of




                                                  9
  Case 19-10214 Doc             348 Filed 01/28/20 Entered                   01/28/20 13:36:51
              Desc             Main Document          Page                   10 of 13


its filings in this case, Berkshire Bank has never asserted that it believes it has any lien in the

property of Hermitage Inn, LLC.

       24.     Similarly, the Consolidation Motion recites various parts of the financial records

that suggest that the Debtors’ financial dealings may be entangled and complicated, but there is

no analysis how consolidation will affect, let alone benefit all creditors. See, e.g. Augie/Restivo,

860 F.2d at 519. Certainly, Berkshire Bank will benefit if the estates are consolidated and, even

though it has no lien in the property of Hermitage Inn, it magically is awarded a secured claim

against Hermitage Inn property that might otherwise be free of Berkshire Bank’s security

interest. But neither equity nor substantive consolidation jurisprudence supports this result.

       25.     Berkshire and Reinhart have been involved in long-pending, but stayed, litigation

concerning the ownership of personal property of Hermitage Inn. While Reinhart concedes that

Berkshire has a superior interest in the real and personal property of HIREHCO and Hermitage

Club, Berkshire has conceded that it does not have any interest in personal property of Hermitage

Inn, LLC. As recognized by the Vermont Court, “[b]efore summary judgment can issue against

Reinhart, the issue of what, if any, personal property [Hermitage Inn, LLC] holds title to that

[Hermitage Club, LLC] does not, must be resolved.” See Exhibit E. As of the date of this

Objection, the issue of what personal property is owned by Hermitage Inn, LLC remains to be

determined.

       26.     Reinhart believes that at least some of the personal property listed on the

schedules of HIREHCO and Hermitage Club includes personal property that is owned by

Hermitage Inn. In fact, Barnes himself declares that Hermitage Inn, LLC owns certain personal

property: “HIREHCO also owns Hermitage Inn, a Vermont LLC, which owns personal property




                                                  10
  Case 19-10214 Doc             348 Filed 01/28/20 Entered                01/28/20 13:36:51
              Desc             Main Document          Page                11 of 13


maintained at the Inn and the Snow Goose Inn.” Case No. 19-20903, ECF Doc. No. 10 at ¶17).

Reinhart, however, believes Barnes has understated the property owned by Hermitage Inn, LLC.

       27.     As Reinhart pointed out in the Berkshire Action, under Vermont law, “[p]roperty

is presumed to be limited liability company property if purchased with limited liability company

assets.” 11 V.S.A. §4032. In the Berkshire Action, Reinhart produced over $1.4 million in

checks paid to Reinhart from “Hermitage Inn, LLC Operating Account”, and therefore a

substantial portion of the property and equipment Reinhart sold is presumptively owned by

Hermitage Inn, LLC, as well.

       28.     Based on this record, whether due to creditor expectations, or intertwined

finances, substantive consolidation cannot be granted. There is certainly no justification offered

in the Consolidation Motion for why substantive consolidation needs to be ordered now, or what

the effect of substantive consolidation would be on the claims of creditors and the reach of

Berkshire Bank’s liens in HIREHCO and Hermitage Club only. Based on this record and the

windfall to Berkshire Bank that could result from substantive consolidation, the Court should

deny the Consolidation Motion.

       II. For Purposes of the Sale Procedures, and to Maximize Value, Hermitage Inn,
       LLC should be included as a selling Debtor, while preserving the determination of
       whether Berkshire Bank is entitled to all Sale Proceeds.

       29.     With respect to the Sale Motion, only objections to the bid procedures are due or

subject to determination by the Court at this time. Reinhart reserves its rights to pursue any

objections to the sale at the appropriate time. Unless the Sale Motion is modified to preserve any

determinations about the allocation and distribution of proceeds, Reinhart intends to object to

preserve its arguments about Berkshire Bank’s entitlement to all the proceeds of the sale due to




                                                11
  Case 19-10214 Doc             348 Filed 01/28/20 Entered                  01/28/20 13:36:51
              Desc             Main Document          Page                  12 of 13


its lack of any security interest in Hermitage Inn property. But the Court does not need to

address those issues at this stage.

       30.     However, because the issue remains about whether Hermitage Inn, LLC is the

owner of a substantial portion, or at least some, of the personal property that the Trustee

proposes to sell, and to provide assurances to the purchaser that this issue will not impair its

ability to purchase the personal property to operate the resort, Hermitage Inn, LLC, should be

included as a selling Debtor under the RESPA and for the purposes of the procedures approved

in connection with the resort property.

                                          CONCLUSION

       31.     The Consolidation Motion should be denied. Berkshire Bank should not be

granted a windfall with respect to the personal property of Hermitage Inn, LLC. Additionally,

Hermitage Inn, LLC should be included in the RESPA as a selling debtor and the bid procedures

going forward should recognize and preserve any issues with respect to the sale of that property

and the allocation of proceeds among the respective Debtors’ estates.

       WHEREFORE, the Court should deny the Consolidation Motion, modify the bidding

procedures, and grant such further and additional relief just and equitable in the circumstances.

                                                      REINHART FOODSERVICE, L.L.C.

                                                      by its attorneys,

Dated: January 28, 2020                        by:    /s/ Adam R. Mordecai
                                                      Adam R. Mordecai, Esq.
                                                      Bar no. 5058
                                                      Primmer Piper Eggleston & Cramer PC
                                                      900 Elm Street, 19th Floor
                                                      PO Box 3600
                                                      Manchester, NH 03105-3600
                                                      603.626.3300
                                                      amordecai@primmer.com
4182281_1.docx



                                                 12
  Case 19-10214 Doc            348 Filed 01/28/20 Entered                 01/28/20 13:36:51
              Desc            Main Document          Page                 13 of 13


                    UNITED STATES BANKRUPTCY COURT
                      FOR THE DISTRICT OF VERMONT
__________________________________________
In re:                                     )
                                           )
HERMITAGE INN REAL ESTATE                  ) Chapter 7
HOLDING COMPANY, LLC, et al.,              ) Case No. 19-10214
                                           ) (Jointly Administered)
                        Debtors.           )
                                           )
__________________________________________)

__________________________________________
In re:                                     )
                                           )
HERMITAGE INN, LLC,                        )                 Chapter 7
                                           )                 Case No. 19-10521
                        Debtor.            )
                                           )
__________________________________________)


                                CERTIFICATE OF SERVICE

        I hereby certify that on this date a copy of the foregoing objection to Trustee’s Motion for
Substantive Consolidation of Hermitage Inn Real Estate Holding Company, LLC, Hermitage
Club, LLC, Hermitage Inn, LLC and 309 RTE 100 – Dover LLC (Doc. No. 327; the
“Consolidation Motion”), and its preliminary, limited objection to the bidding procedures portion
of the Trustee’s Motion for Order to approve, among other things, the sale of the Hermitage Ski
Area Real Estate and Personal Property (Doc. No. 324; the “Sale Motion”) were served on all
parties of record via the Court’s CM/ECF System.

Dated: January 28, 2020                                            /s/ Adam R. Mordecai
                                                     Bar no. 5058
                                                     Primmer Piper Eggleston & Cramer PC




                                                13
